DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/938,031 application filed on 07/24/2020.
Claims 1-19 are currently pending and have been fully considered.

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “thin” in claims 10-11 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In instant situation, the specification does not recite any numerical values associated with the thickness of the film having the claimed compound that would constitute the film as a “thin film”.  Therefore, the claims 10-11 are indefinite when the claimed “thin film state” is read in light of the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fukuzaki et al. (WO2019/049946) with equivalent English translation provided by Fukuzaki et al. (US 2020/0194679).
Addressing claims 1-3, Fukuzaki discloses a compound represented by Chemical Formula 1 (compounds 36 and 37 in page 11), which has unsubstituted C6 arene as the claimed Ar1, C6 aryl as the claimed R1, hydrogen as the claimed R2 and R3, and fused ring with C=0 and/or C=S functional group as the claimed R2, and O as the claimed X.

Addressing claim 4, compound 37 of Fukuzaki discloses the indole Ar1 group as claimed.

Addressing claim 6, compound 36 on page 11 of Fukuzaki discloses Ar2 as having O for the claimed Z1 and Z2 with unsubstituted C3-C30 heteroaryl group as Ar’.

Addressing claim 7, compound 36 on page 11 of Fukuzaki discloses the claimed Chemical Formula 4A.

Addressing claims 8-9, compound 36 on page 11 of Fukuzaki discloses the claimed Chemical Formula 5A and Chemical Formula 5C.

Addressing claim 10, Fukuzaki discloses the organic compound, which includes compound 36, is for absorbing green wavelength in the claimed wavelength range [0156].

Addressing claims 11-12, the claims are drawn to the properties of the compound, which is met by the disclosure of Fukuzaki because the compound of Fukuzaki has all of the structural requirements of the claimed compound.

Addressing claims 13-14 and 19, figs. 1a-1b and 2 of Fukuzaki discloses a photoelectric device and an image sensor comprising the photoelectric device [0205-0210], comprising:
	a first 11 and second 15 electrode facing each other, and 
	an active layer 12 between the first electrode and the second electrode wherein the active layer comprises the compound of claim 1 [0040]. 

Addressing claim 18, Fukuzaki discloses in fig. 2, wherein:
	the photoelectric device (layers 208, 209, 212 and 210) is a green photoelectric device that is an organic photoelectric device [0051],
	the image sensor comprises a blue photoelectric device selectively absorbing light in a blue wavelength region (p-n junction between layers 203 and 204) and a red photoelectric device selectively absorbing light in a red wavelength region (p-n junction between layers 203 and 202), and
	the green photoelectric device, the blue photoelectric device and the red photoelectric device are stacked (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzaki et al. (WO2019/049946) with equivalent English translation provided by Fukuzaki et al. (US 2020/0194679) in view of Bulliard et al. (US 2017/0346016).
Addressing claims 15-17, Fukuzaki discloses the image sensor comprises a semiconductor substrate 205, the photoelectric device (210,212,209,208) is on the semiconductor substrate and selectively sensing light in a green wavelength region [0051], and the semiconductor substrate is integrated with a first photo-sensing device sensing light in a blue wavelength region (203,204 as described in paragraph [0055]) and a second photos-sensing device sensing light in a red wavelength region (202,203 as described in paragraph [0055]).

Fukuzaki is silent regarding a plurality of first photo-sensing devices and a plurality of second photo-sensing devices and limitations of claims 16-17.

Bulliard discloses an image sensor (fig. 3) similarly to that of Fukuzaki comprising the image sensor include the organic photoelectric device for sensing green wavelength [0034], a first plurality of photo-sensing devices sensing light in blue wavelength and a plurality of second photo-sensing devices sensing light in a red wavelength region [0034].  The first photo-sensing device and the second photo-sensing device are stacked in vertical direction in the semiconductor substrate [0035].  The image sensor further include red and blue filters in the claimed manner [0036].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the image sensor of Fukuzaki with the known plurality of first photo-sensing devices for sensing light in the blue wavelength region, a plurality of second photo-sensing devices for sensing light in the red wavelength region and filters in the configuration disclosed by Bulliard in order to obtain the predictable result of selectively absorbing light in the green, blue and red wavelength with high resolution with smaller pixel (Rationale B, KSR decision, MPEP 2143).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/09/2022